1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6     GEORGE WYATT, et al.,                              Case No. 3:18-cv-00398-MMD-CBC

7                                   Plaintiffs,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      D. TRUMP, et al.,                                        CARLA B. CARRY
9
                                 Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla B. Carry (ECF No. 4) (“R&R”) regarding Plaintiffs’ motion/application to

13   proceed in forma pauperis (“Application”) and pro se complaint (“Complaint”) (ECF No. 1-

14   1). Plaintiffs filed an objection to the R&R on February 22, 2019. (ECF No. 5.) For the

15   reasons stated below, the Court accepts and adopts the R&R in full.

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

21   to object, however, the court is not required to conduct “any review at all . . . of any issue

22   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

23   the Ninth Circuit has recognized that a district court is not required to review a magistrate

24   judge’s report and recommendation where no objections have been filed. See United

25   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

26   employed by the district court when reviewing a report and recommendation to which no

27   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

28   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that
1    district courts are not required to review “any issue that is not the subject of an objection.”).

2    Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

3    accept the recommendation without review. See, e.g., id. at 1226 (accepting, without

4    review, a magistrate judge’s recommendation to which no objection was filed).

5           In light of Plaintiffs’ objection to the R&R, this Court finds it appropriate to engage

6    in a de novo review to determine whether to adopt Magistrate Judge Carry’s R&R. Upon

7    reviewing the R&R and underlying materials, this Court finds good cause to accept and

8    adopt the R&R in full.

9           Judge Carry recommends denying Plaintiffs’ Application and dismissing the

10   Complaint. (ECF Nos. 1, 4.) Considering Plaintiffs’ incomprehensible allegations with

11   references to other states, Judge Carry found that Plaintiffs present no facts to suggest

12   that venue is proper in this district and the interest of justice would not be served by

13   transferring this case to another forum. (ECF No. 4 at 1; see ECF No. 1-1.) Plaintiffs’

14   objection is equally incomprehensible, and the Court is unable to decipher any actual

15   objection to the R&R. (See generally ECF No. 5.) In any event, this Court agrees with the

16   R&R and therefore adopts Judge Carry’s recommendation to dismiss the action. See 28

17   U.S.C. § 1406(a) (providing that where venue is improper, the district court “shall” dismiss

18   the action, or “if in the interest of justice, transfer [the] case to any district . . . in which [the

19   case] could have been brought”). The Application (ECF No. 1) is denied as moot.

20          It is therefore ordered, adjudged and decreed that the Report and Recommendation

21   of Magistrate Judge Carla B. Carry (ECF No. 4) is accepted and adopted in its entirety.

22          It is further ordered that Plaintiffs’ objection (ECF No. 5) is overruled.

23          It is further ordered that the Complaint (ECF No. 1-1) is dismissed without prejudice

24   for lack of venue.

25          It is further ordered that Plaintiffs’ application to proceed in forma pauperis (ECF

26   No. 1) is denied as moot.

27   ///

28   ///

                                                       2
1    The Clerk of Court is directed to enter judgment accordingly and close this case.

2    DATED THIS 26th day of February 2019.

3

4                                            MIRANDA M. DU
                                             UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         3
